                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

WILLIAM SLONE                               :          Case No. 1:20-cv-204
                                            :
              Plaintiff,                    :          Judge Michael R. Barrett
                                            :
       -vs-                                 :
                                            :
VOORHIS, SLONE, WELSH,                      :          NOTICE OF APPEARANCE
CROSSLAND ARCHITECTS, INC.                  :          OF CO-COUNSEL
                                            :
              Defendant.                    :

       Notice is hereby given that Cara M. Daggitt, is entering an appearance as co-counsel for

Plaintiff William Slone in the above captioned case.



                                                       Respectfully submitted,


                                                       /s/ Cara M. Daggitt
                                                       Cara M. Daggitt (0098927)
                                                       George M. Reul, Jr. (0069992)
                                                       FREKING MYERS & REUL LLC
                                                       600 Vine Street, 9th Floor
                                                       Cincinnati, OH 45202
                                                       PH: 513/721-1975 – FX: 513/651-2570
                                                       greul@fmr.law
                                                       cdaggitt@fmr.law

                                                       Trial Attorneys for Plaintiff
                                  CERTIFICATE OF SERVICE

       I hereby certify that on March 13, 2020, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court=s electronic filing system

and copies will be mailed via U.S. mail, e-mail and/or facsimile to those parties who are not

served via the Court=s electronic filing system. Parties may access this filing through the Court=s

System.

                                                       /s/ Cara M. Daggitt




                                                  2
